Judgment, Supreme Court, New York County (James J. Leff, J.), rendered October 31, 1990, convicting defendant, after a jury trial, of assault in the second degree, and sentencing her to a term of 2-16 to 7 years, unanimously affirmed.
The evidence at trial, which included eyewitness testimony, established beyond a reasonable doubt that defendant intentionally caused physical injury with a dangerous instrument (Penal Law § 120.05 [2]). The complainant, after making a purchase in a bakery in Grand Central Station, was attacked by defendant for no apparent reason with a shopping bag containing bricks that was still in defendant’s possession when she was arrested soon after the incident. Since defendant denied the attack, there was no reasonable view of the evidence that she was guilty of assault in the third degree by recklessly or negligently causing physical injury (Penal Law § 120.00 [2], [3]), and the court thus properly refused to charge a lesser included offense (CPL 300.50 [2]; see, People v Glover, 57 NY2d 61, 64). Concur—Carro, J. P., Milonas, Ellerin, Wallach and Kupferman, JJ.